DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 1/31/2022 has been considered as to the merits.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither singly nor in obvious combination discloses a seat post assembly with a first tube movable relative to a second tube between a maximum distance and a minimum distance wherein a first chamber and a second chamber are fluidly coupleable, the first chamber being a positive fluid chamber and the second chamber being a negative fluid chamber, the fluid volume of the first and second chamber being greater than 80% compressible fluid wherein the first chamber acts as a spring to bias the first tube towards a maximum distance relative to the second tube.  Shipman et al  (10,358,180) discloses an adjustable seat post however, the compressible fluid does not bias a tube but instead biases a valve.


With respect to claims 18 and 24, the prior art of record neither singly nor in obvious combination discloses a seat post assembly with a first tube movable relative to a second tube between a maximum distance and a minimum distance wherein a first chamber and a second chamber are fluidly coupleable, wherein the first chamber is in the first tube and the second chamber is within the second tube, wherein the fluid in the first chamber acts as a spring to bias the first tube towards a maximum distance first position and the second chamber receives a part of the fluid when the tube structure is compressed, the volume of the first chamber is larger than the volume of the second chamber when the first tube is at the maximum distance first position with respect to the second tube. Shirai (9,688,331) discloses an adjustable seat post but not first and second chambers having relatives sizes and flows as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636